Citation Nr: 9916237	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran had verified active duty from May 1966 to April 
1972 (as well as earlier unverified service), and from 
February 1991 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO decision which denied an application 
to reopen a previously denied claim for service connection 
for hypertension. 


FINDINGS OF FACT

1.  In October 1991, the RO denied a claim for service 
connection for hypertension, and the veteran did not appeal.  
He has since applied to reopen the claim.  

2.  Evidence submitted since the October 1991 RO decision 
includes evidence which is neither cumulative nor redundant 
of previously considered evidence, which bears directly and 
substantially on the issue, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension.  

CONCLUSION OF LAW

Evidence submitted since the October 1991 RO decision, which 
denied a claim for service connection for hypertension, is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence for hypertension will be presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In October 1991, the RO denied the veteran's initial claim 
for service connection for hypertension, and he did not 
appeal.  Thus, the October 1991 decision is final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996).  "New and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d. 1356 (Fed.Cir. 1998).  

When the RO denied the claim in October 1991, available 
evidence showed the veteran had verified active service in 
the Army from May 1966 to April 1972 (the DD Form 214 form 
this period also notes 1 year, 9 months, and 6 days of 
earlier active service), and no service medical records from 
such service were available.  He also had active duty in the 
Army from February to May 1991, when his Army Reserve unit 
was activated during the Persian Gulf War.  The veteran 
claimed that he had elevated blood pressure readings during 
the last year of his first period of active duty which ended 
in 1972, and that he was treated for the condition after 
service from 1972 to the present.  At the time of the 1991 RO 
decision, medical evidence included treatment and examination 
reports showing hypertension, under treatment with 
medication, from 1985 to 1991 (including before, during, and 
after active duty in 1991), and medical records from 1991 
noted a 20-year history of the disorder.  

In June 1997, the veteran applied to reopen his claim for 
service connection for hypertension.  Service medical records 
from his first period of active duty, which ended in 1972, 
are still not available.  Since the 1991 RO denial of his 
claim, the veteran has submitted VA employee health records 
dated from 1972 to 1984.  These show some elevated blood 
pressure readings within the year after service, and 
subsequent treatment for hypertension with medication.  The 
veteran has also submitted additional statements asserting 
that his hypertension began during his first period of 
service.  

The Board finds that the recently submitted 1972-1984 medical 
records constitute new and material evidence as defined by 
38 C.F.R. § 3.156.  The records were not previously 
considered by the RO and are not cumulative or redundant.  
The records bear directly and substantially on the issue of 
service connection, including questions of continuity since 
service and whether the condition was manifest to a 
compensable degree with the year after service.  The 
additional medical records by themselves and with previously 
submitted records are so significant that they must be 
considered in order to fairly decide the merits of the claim.  

As new and material evidence has been submitted since the 
unappealed 1991 RO decision, the claim for service connection 
for hypertension is reopened.  Further action on the claim 
will be required by the RO, as discussed below.  


ORDER

The claim for service connection for hypertension is 
reopened, and to this extent the benefit sought on appeal is 
granted.  


REMAND

Since the Board has reopened the claim for service connection 
for hypertension, the claim must be reviewed on a de novo 
basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  To avoid 
prejudice to the veteran, such review should first be 
performed by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Further development of the evidence is also warranted.  The 
RO should verify all dates of the veteran's first period of 
active duty and it should make additional efforts to obtain 
service medical records, particularly those from the first 
period of service. 

Accordingly, the case is remanded for the following action: 

1.  The RO should have the service 
department verify all dates of the 
veteran's active service, including the 
reported 1 year, 9 months, and 6 days 
which preceded service from May 1966 to 
April 1972.  

2.  The RO should obtain, from all 
indicated service department offices 
(National Personnel Records Center, Army 
Reserve Personnel Center, the veteran's 
Army Reserve unit, etc.) the veteran's 
complete service medical records, 
including those from his first period of 
active duty and from later Reserve 
service.  All RO efforts in searching for 
the service records should be documented 
in the claims file.  

3.  Thereafter, the RO should review, on 
a de novo basis, the claim for service 
connection for hypertension.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

